     Case 1:11-cv-01590-LTS-HBP
       Case                     Document25
             3:14-mc-00125-RNC Document  680Filed
                                               Filed 01/05/21Page
                                                  01/27/21     Page  13
                                                                  1 of of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNIVERSITAS EDUCATION, LLC,

                           Petitioner,

                v.                                   No.: 1:11-cv-1590-LTS-HBP

 NOVA GROUP, INC, as trustee, sponsor, and
 fiduciary of THE CHARTER OAK TRUST                  Hon. Laura Taylor Swain
 WELFARE BENEFIT PLAN, et al.

                           Respondent.

 NOVA GROUP, INC, as trustee, sponsor, and
 fiduciary of THE CHARTER OAK TRUST
 WELFARE BENEFIT PLAN, et al.                        No.: 1:11-cv-8726-LTS-HBP

                           Petitioner,

                v.

 UNIVERSITAS EDUCATION, LLC,

                           Respondent.


      DECLARATION OF DANIEL CARPENTER IN SUPPORT OF
       RESPONDENT GRIST MILL CAPITAL, LLC’S MOTION
       UNDER RULE 60(b) FOR RELIEF FROM JUDGMENTS

      I, Daniel Carpenter, hereby declare under 28 U.S.C. § 1746 under penalty of

perjury under the laws of the United States of America that the following is true

and correct:

      1.       Grist Mill Capital, LLC (“GMC”) is a Connecticut-based limited

liability company organized under the laws of the State of Delaware.
     Case 1:11-cv-01590-LTS-HBP
       Case                     Document25
             3:14-mc-00125-RNC Document  680Filed
                                               Filed 01/05/21Page
                                                  01/27/21     Page  23
                                                                  2 of of 3




      2.    Two entities own 100% of the membership interest in GMC: (i)

Caroline Financial Group, Inc. (“Caroline”); and (ii) Grist Mill Holdings LLC.

      3.    Caroline is a Delaware corporation with its principal place of business

in Connecticut. Caroline and five charitable trusts hold 100% of the membership

interest in Grist Mill Holdings LLC. The trustee of each of those trusts is a

Connecticut domiciliary.

      4.    GMC loaned funds to the Charter Oak Trust Welfare Benefit Plan

(“Charter Oak”), which Charter Oak used to pay the premiums on life insurance

policies it held. In return, GMC was the primary beneficiary of the death proceeds

from the insurance policies issued to the Charter Oak and was to receive the

payback of the premiums that it had advanced to Charter Oak.

      5.    In 2008, Sash Spencer, the founder and chair of Holding Capital

Group, a private investment firm, died.

      6.    Charter Oak owned two life insurance policies on the life of Mr.

Spencer and received the death proceeds after his passing only after Charter Oak

had sued the insurer.

      7.    Universitas Education, LLC (“Universitas”) approached Nova Group,

Inc. (“Nova”)—Charter Oak’s sponsor and trustee—in July 2008 claiming

entitlement to the proceeds from Mr. Spencer’s life insurance policies. Nova

refused to remit the proceeds to Universitas, prompting Universitas to bring an

arbitration against Nova. In its arbitration, Universitas originally named GMC as

a party but dismissed GMC before the arbitration began.

                                          -2-
     Case 1:11-cv-01590-LTS-HBP
       Case                     Document25
             3:14-mc-00125-RNC Document  680Filed
                                               Filed 01/05/21Page
                                                  01/27/21     Page  33
                                                                  3 of of 3




      8.       GMC, therefore, did not participate in the arbitration and the

resulting arbitral award did not name GMC as a party.

      9.       Universitas sought post-judgment, non-party discovery from GMC as

an affiliate of Nova and served GMC with a restraining notice.

      10.      Universitas did not serve GMC with any form of formal process to

establish this Court’s jurisdiction over GMC.

      11.      I only learned that GMC had failed to appear when I returned home

from prison.

Executed on January 5, 2021 at Simsbury, CT.



                                                  /s/ Daniel E. Carpenter
                                                  Daniel E. Carpenter




                                        -3-
